Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 1 of 27

EXHIBIT 1
Oo F&F W NHN

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 2 of 27

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MISHARI ALEISA and NICOLE

BELLUOMINI, individually

and on behalf of all others

similarly situated,

Case No.

Plaintiffs, 3:20-cv-00806-EMC

SQUARE, INC., a Delaware
Corporation,

)

)

)

)

)

)

vs. )
)

)

)

)
Defendant. )
)

 

VIDEOTAPED VIRTUAL DEPOSITION OF YU SHAN FUNG
Los Angeles, California
Friday, August 7, 2020

Reported by:
ARCY M. DROPULIC
CSR No. 13394
Job No. 4185110
Pages 1-213

Page 1

 

Veritext Legal Solutions
866 299-5127

 
Oo FP W NY

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 3 of 27

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MISHARI ALEISA and NICOLE

BELLUOMINI, individually

and on behalf of all others

Similarly situated,

Case No.

Plaintiffs, 3:20-cv-00806-EMC

SQUARE, INC., a Delaware

Corporation,

)

)

)

)

)

)

vs. )
)

)

)

)
Defendant. )
)

 

Videotaped Virtual Deposition of YU SHAN FUNG,
taken on behalf of Plaintiffs, in Los Angeles,
California, beginning at 9:04 a.m. and ending at
4:25 p.m., on Friday, August 7, 2020, before
ARCY M. DROPULIC, Certified Shorthand Reporter
No. 13394.

Page 2

 

Veritext Legal Solutions
866 299-5127

 
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 4 of 27

 

 

APPEARANCES:

For the Plaintiffs, Mishari Aleisa and Nicole Belluomini,

individually and on behalf of all others similarly

situated:

KAZEROUNI LAW GROUP, APC

BY: ABBAS KAZEROUNIAN, ESQ.
(Appearing remotely via WebEx)
245 Fischer Avenue, Suite Dl
Costa Mesa, California 92626
800-400-6808

ak@kazlg.com

For the Defendant, Square, Inc.:

Also

SHEPPARD MULLIN

BY: SHANNON Z. PETERSEN, ESQ.
(Appearing remotely via WebEx)
12275 El Camino Real, Suite 200
San Diego, California 92130
858-720-8900

spetersen@sheppardmullin.com

Appearing Remotely:
Yana Hart, Esq.
Jason Ibey, Esq.
Martin White, Esq.
David Cannon, Esq.

Victor Renteria, Videographer

Page 3

 

Veritext Legal Solutions
866 299-5127

 
Oo FR WN

10

11

12
13
14

15

16
17

18

19
20

21
22
23
24
25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 5 of 27

 

 

THE WITNESS
YU SHAN FUNG

INDEX

EXAMINATION BY MR. KAZEROUNT

PLAINTIFFS '

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

1

Exhibit 7

Exhibit

Exhibit 9

Exhibit

EXHIBITS

DESCRIPTION

Plaintiff Nicole Belluomini's
First Amended Notice of Taking
Deposition of Defendant Square,
Inc.'s Designated Representative
Pursuant to FRCP 30(B)(6)

Defendant's Objection to
Plaintiff's Notice of Deposition
Pursuant to FED. R. CIV. P.
30(b) (6)

Class Action Complaint
Declaration of Yu-Shan Fung in
Support of Square's Motion to
Dismiss for Lack of Subject
Matter Jurisdiction Under
Article III

Amended Declaration of

Yu-Shan Fung in Support of
Square's Motion to Dismiss for
Lack of Subject Matter
Jurisdiction Under Article III
Defendant Square, Inc.'s Response
to Plaintiff Mishari Aleisa's
Interrogatories (Set One)
Video

Video

Video

Video

PAGE

PAGE

13

14

56
85

119

155

158
159
162
165

Page 4

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 6 of 27

 

 

Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit
Exhibit

Exhibit

11

12

13

14

15

16

17

18

19

Video

Video

Video

Video

Video

Request for Admission Responses
Various documents

Receipts

Various documents

QUESTIONS INSTRUCTED NOT TO ANSWER

(NONE)

INFORMATION REQUESTED

(NONE)

168
170
172
173
178
180
189
201

203

Page 5

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 7 of 27

 

 

BY MR. KAZEROUNI:

Q But notwithstanding that, are these the topics
that you're prepared to testify to?

MR. PETERSEN: Same objection.

BY MR. KAZEROUNI:

Q Mr. Fung?

A Can you repeat the question, please.

Q Sure. Notwithstanding your -- your counsel's
objections to these topics, are you qualified to speak as
to these topics in this document on behalf of Square?

MR. PETERSEN: Same objection.

But you can answer, Yu Shan.

THE WITNESS: Yes.

MR. KAZEROUNI: Okay. So just so we have some
clarity for the record, I'd like to introduce Exhibit 2 to
show counsel's objections so we have a clear understanding
of what we were referencing regarding the objections.

(Plaintiffs' Exhibit 2 was marked for

identification by the Certified Shorthand

Reporter, a copy of which is attached hereto.)
BY MR. KAZEROUNT:

Q And have you seen this document before, sir?

A Yes.

Q Okay. Are you currently employed, Mr. Fung?

A Yes, I am.

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:14AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

Page 14

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 8 of 27

 

 

Q Who are you employed by?

A Square.

Oo And what is your position?

A I'm an engineer manager for the loyalty team.

0 Engineer manager for the loyalty team?

A Yes,

Q And how long have you had that position?

A About three years.

Q Were you employed at Square before you were given
the title of the engineer manager?

A I was --~ I was also the engineer manager at a
previous team before taking over this team.

Q What team was that?

A Previously, I was the engineer manager for the
Square marketing team.

Q Marketing. And how long were you the engineer
manager of the marketing team at Square?

A About two years.

Q And before that, were you still at Square?

A I initially started at Square in September 2015
as an engineer, but I was promoted to manager within about
three months.

Q Okay. So after three months, you became the
marketing engineer manager?

A That's right.

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:15AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

09:16AM

Page 15

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 9 of 27

 

 

Q

Okay. And were you employed prior to September

of 2015 before --

A

Q

promoted

Q

A

A

Q

Yes.

-- you joined Square?

I'm sorry.

Yes.

Thank you.

And where were you employed before that?

I was at a company called Locbox, L-o-c-b-o-x.
And where is that located?

San Francisco, California.

And what kind of business is Locbox?

It's a marketing software for local businesses.
And what was your position there?

I was initially the lead engineer, later on I was
to the CTO.

When did you start at Locbox?

I would say about 2013.

And then when did you get promoted to the CTO?
I think around May of 2015.

Okay. And cTO is the chief technology officer?
That's correct.

Okay. And before Locbox, were you employed

before 2013 when you joined them?

A

Yes, I was.

09:16AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:17AM

09:18AM

09:18AM

09:18AM

09:18AM

09:18AM

09:18AM

Page 16

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 10 of 27

 

 

Is that what you mean?

A That's correct.

Q Okay. So the software communicates with the
backend and then the backend sends an electronic
communication to your texting vendor; is that correct?

A That's correct.

Q What kind of electronic communication are we
talking about?

A These are also API requests over HTTP.

Q Over what? I'm sorry?

A HTTP.

Q What does that mean?

A HTTP stands for -- I can't recall the exact
definition, but that's the standard protocol they interact
with anything on the Internet.

Q Okay. So your server -- when I mean your, I mean
Square server then talks to the vendor and the texting
vendor through this mechanism that you just described?

A Yes. Through the APIs that the vendor has
provided.

Q Okay. And is that communication recorded
somewhere?

A We have records of the text message request that
we have sent out to the vendors.

0 Okay. And where are these requests kept?

09:38AM

09:38AM

09:38AM

09:38AM

09:38AM

09:38AM

09:38AM

09:38AM

09:38AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

09:39AM

Page 30

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

uy

18

19

20

21

a2

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 11 of 27

 

 

A Also in the Square servers.

Q Okay. And do you have all the records from 2017
to the present day?

A We -- we do have them.

Q Okay. And you have access to them?

A Yes, I do.

Q Okay. So in 2017, how many vendor or vendors did
you use to communicate with?

A Can you repeat the question?

Q Sure. In 2017, how many texting vendor or
vendors Square using to send these text message
communications?

A Are you referring to Square in general or just
the Square loyalty product?

Q Loyalty product.

A The Square loyalty product in 2017, I believe,
only used one vendor.

0 And who was that vendor?

A That vendor was Twilio.

Q Twilio?

A T-w-i-l --

THE REPORTER: Can you spell that one more time?
I'm sorry.
THE WITNESS: T-w-i-l-i-o.

///

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:40AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

Page 31

 

Veritext Legal Solutions
866 299-5127

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

ao

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 12 of 27

 

 

BY MR. KAZEROUNI:

Q And so, for example, I think Ms. Belluomini's
text message was sent in 2017.

Was Twilio the third-party vendor that sent that
particular text message?

A That's correct.

Q And Mr. Aleisa's first text message was in 2017.

Would that have been sent by Twilio?

A That's correct.

Q Now, did that vendor change at all for the
Loyalty Program or did you additional vendors between 2017
and the present day?

A We switched over to use Bandwidth,
B-a-n-d-w-i-d-t-h, Bandwidth, as the new SMS provider
sometime in 2018.

Q So you just changed from Twilio to Bandwidth?

A That's correct.

Q So you never used the two concurrently.

Would that be fair?

A During a switchover period that might have
happened, I don't know for certain.

0 Okay. And is Bandwidth still the SMS or the
texting vendor that Square uses in its Loyalty Program
today?

A For loyalty, that's correct.

09:41AM

‘09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:41AM

09:42AM

09:42AM

09:42AM

09:42AM

09:42AM

09:42AM

09:42AM

09:42AM

09:42AM

09;42AM

09:42AM

09;42AM

Page 32

 

Veritext Legal Solutions
866 299-5127

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 13 of 27

 

 

Q And has that changed between 2018 and the current
day?

A Not since that change.

Q Have there been any additional vendors used
between 2018 and the present day?

A Not for the loyalty product.

Q Okay. So between Ms. Belluomini and Mr. Aleisa,
would it fair to say that all their text messages that
were sent would've either been sent through Twilio or --
and/or Bandwidth; is that correct?

A That is correct.

Q And when Twilio or Bandwidth was sending these
messages, these were at the direction of Square; correct?

MR. PETERSEN: Objection. Beyond the scope.
Lacks foundation. Calls for speculation.
BY MR. KAZEROUNI:

Q Mr. Fung, do you know the answer?

A Can you repeat the question, please.

Q Sure. When the text messages were being sent by
Twilio and/or Bandwidth, they were being sent at the
direction of Square; correct?

MR. PETERSEN: Same objections. And by "beyond
the scope,” of course I mean beyond the scope of the
court's current order of limiting the scope of discovery

in this deposition.

09:42AM
09:42AM
09:42AM
09:42AM
09:42AM
09:42AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:43AM
09:44AM

09:44AM

Page 33

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 14 of 27

 

 

to get points, would they also be given that disclosure?

A Yes.

Q So it happens every time that you participate in
the Loyalty Program with all -- with all -- with all
merchants?

A Can you repeat it?

Q Sure. So it happens every single -- on every
single occasion, not just the first time that you enroll
with one particular merchant?

A That is correct.

QO And that was the policy between 2017 and the
current day?

A That has always been the position, yes.

Q Okay. If a consumer wants to opt out of the
Loyalty Program before 2018, what would they have done?

A Are you asking if they have already enrolled or
they just chose not to enroll?

Q If they've already enrolled but then they get a
text message and they thought, you know what, I don't
want -~ I don't want these text messages anymore, what
could they have done?

A Can you clarify? Are you talking about them not
wanting the loyalty -- not want wanting their loyalty
account and not wanting to accrue points or simply they do

not want to receive text messages?

10:04AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:05AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

Page 47

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 15 of 27

 

 

Q Let's just go to the text messages.

A They can always have texted "Stop" to stop
receiving text messages.

0 Okay. Would you agree that the text messages
didn't -- until at least 2018 did not have that language
that advised consumers that if they wanted to opt out,
they could press "Stop"?

MR. PETERSEN: Objection. Beyond the scope,

You can respond as to these two plaintiffs.

THE WITNESS: I believe before sending any first
message, the Square messaging system would first send a
welcome message which include the expectation that stop --
would allow them to stop receiving messages.
BY MR. KAZEROUNI:

Q Have you reviewed all the text messages for
Ms. Belluomini?

A I received -- reviewed the text messages sent
from the loyalty software.

Q Okay. And did any of those text messages that
was sent to Ms. Belluomini have that opt out language in
them?

MR. PETERSEN: Objection to the extent it
mischaracterizes the evidence with respect to the text

messages to Plaintiff Belluomini.

///

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:06AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

10:07AM

Page 48

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 16 of 27

 

 

BY MR. KAZEROUNI:

Q Mr. Fung?

A Can you repeat the question, please.

Q Sure. In all the text messages that you have
seen regarding the Loyalty Program between Square and
Ms. Belluomini, did you see any opt out language in those
text messages from Square to Ms. Belluomini?

A I believe they are not in the loyalty text.

Q Okay. But is it your contention that
Ms. Belluomini did receive a text at some point that told
her that she could opt out?

A That would be my expectation.

Q Okay. Have you seen any text messages that are
provided in discovery regarding Ms. Belluomini that showed
that?

A I -- I don't know. I'm not sure.

Q Okay.

A It's also been about an hour. I would like to
take a break.

MR. KAZEROUNI: Absolutely. Yeah. I apologize.
My intent was actually to take a break every one hour.

Is that okay with you, Shannon?

MR. PETERSEN: Yeah. That's fine.

MR. KAZEROUNI: Okay. Sure. How long would you

like, Mr. Fung?

10:07AM
10:07AM
10:07AM
10:07AM
10:07AM
10:07AM
10:07AM
10:07AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM
10:08AM

10:08AM

Page 49

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 17 of 27

 

 

BY MR. KAZEROUNI:

The loyalty ones.

The loyalty ones from 2017, I believe we do.
Okay. And how far back do you go?

I don't know.

Okay. Who would know?

If I were to tell engineers to look in the

database, we can find out.

Q

In your position, Mr. Fung, how many people work

under you?

A

Q

A

Q

Ten engineers.

Ten people work under you?

Yes.

Okay. Who is your direct supervisor?

His name is Kwineet. Kwineet Gunigo (phonetic. )
Kwineet is a male?

Correct. It's he.

Oh, okay. ‘Cause I know a Kwineet as a female.

That's why I was shocked. Maybe it's unisex.

And what about the retention policies on the

receipts -- on the receipt text messages?
A Retention of -- can you repeat the question?
Q Yes. Do you have -- so let's go back to 2017,

for example. From 2017 to the current day, have you got a

record of all the text messages that were sent -- where

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:44AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

Page 63

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

on

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 18 of 27

 

 

receipts were sent through text messaging?

A I believe we do, but that's outside of my team's
control.

Q Who is in control of that team?

A The manager's name is Cliff Chen.

Q Is that C-h-e-n?

A C-h-e-n. Correct.

Q Have you looked to see if either Ms. Belluomini
or Mr. Aleisa received receipts through text messaging?

A I think so, yes.

Q So you have seen -- you have checked?

A I think that pertains to communication with my
lawyers.

Q Well, I don't want to know what you talked with
your lawyers about, but have you, outside of that, checked
whether either Ms. Belluomini or Mr. Aleisa had received
text message receipts?

A I don't recall. The only one case I know we
looked at is that Ms. Belluomini had request a text
receipt at the previous merchant before.

Q Before Taste Kitchen you mean?

A Before Taste Kitchen. That's the one that I do

9 Did she receive a text receipt?

A I can't be sure. I only know we did -- a request

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:45AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

10:46AM

Page 64

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 19 of 27

 

was made by her to -- for a text receipt and we -- I
expect that we would have fulfilled that request in
sending out the text receipt, but I can't know if she had
received it,

Q Where is that or where would that record be kept?

A In the receipt service. It's a receipt backend
service.

Q And are they at the headquarters in
San Francisco?

A Yes. I mean the team is -- the actual physical
server that's living somewhere else.

Q Okay. But you have access to it in the Bay?

A Yes.

Q Okay. And did you actually check the record
yourself or have somebody show you the record of whether
Ms. Belluomini made such a request?

A I have seen the record that our engineer put up.

Q So you physically yourself seen that request?

A Can you repeat that?

0 You have physically yourself seen that request
somewhere on your server?

A I did not do it myself, no,

Q So some -- did somebody look at it and tell you
that they have seen it or did they show it to you?

A Somebody looked at it and told me so.

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:47AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

Page 65

 

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 20 of 27

 

 

Q Who was that person?

MR. PETERSEN: Beyond the scope.

Abbas, just to shorten this up, we've produced
those. So they're among the records that we produced.

MR. KAZEROUNI: No. I don't think so.

MR. PETERSEN: I think so.

MR. KAZEROUNI: What Bates stamp?

MR. PETERSEN: I don't have that handy. I
believe it's in the document production.

MR. KAZEROUNI: You produced the receipt request?

MR. PETERSEN: I believe that we produced
documents showing the electronic records of the receipt
being sent as well as the receipt itself.

MR. KAZEROUNI: I've seen the receipt, but
nothing in a text format or the request for a text format.

MR. PETERSEN: Off the top of my head, I can't
say precisely what's in the document production you've got
in front of you. Maybe it will become clear as you march
through the documents.

MR. KAZEROUNI: Yeah. What's the Bate? Okay.
Yeah. I think the only thing I have is Bate 14, Shannon.
I haven't received what -- what you're describing.

I've seen -- I've seen receipts, but not in --
not in a form of a text being sent or any kind of request

that, you know, translates on the Square software or

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:48AM

10:49AM

10:49AM

10:49AM

10:49AM

10:49AM

10:49AM

10:49AM

10:49AM

10:49AM

Page 66

 

Veritext Legal Solutions
866 299-5127

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 21 of 27

 

 

MR. PETERSEN: Same objections.
THE WITNESS: I -- I do not.
BY MR. KAZEROUNTI:

Q Okay. And the same question as to any of the
text messages that Mr. Aleisa received. Do you have any
factual belief that Mr. Aleisa was not harmed in any way
by any of those text messages?

MR. PETERSEN: Same objections.

THE WITNESS: I do not.

BY MR. KAZEROUNI:

QO Okay. Do you see on paragraph 70 of the
complaint, which is page 18, Yana, do you see the -- the
text message to the right underneath the 844 number? It
says:

"Welcome to SMS message from

Square. Reply with help for more or

end to unsubscribe from receiving

messages. Standard rates apply.”

Do you see that language regarding the potential
opt out if somebody wants to no longer receive these text
messages?

A Yes.

Q So do you know why that was being sent in 2018
but not in 2017?

MR. PETERSEN; Objection to the extent it calls

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:54AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:55AM

10:56AM

10:56AM

Page 70

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

L3

14

na]

16

17

18

13

20

21

22

2a

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 22 of 27

 

 

for attorney-client communication.
BY MR. KAZEROUNI:

Q I don't want you to talk about anything that your
lawyers talked to you. But to the degree you know
yourself, do you know why that -- that message was being
sent in 2018 but not in 2017?

A Why? I don't know.

Q Was there a policy change to make that new
language being text in 2018?

MR. PETERSEN: Same objection.

You can answer so long as you're not divulging
any attorney-client communications.

THE WITNESS: I'm not sure.
BY MR. KAZEROUNI;:

Q Who would know that?

MR. PETERSEN: Same objections.

THE WITNESS: Yeah. I would have to find out, I
don't know who the person would be.
BY MR. KAZEROUNI:

Q Okay. Is that a difference that you did notice
yourself in 2018?

A My understanding is the welcome text is sent when
we communicate with any phone number that has not received
text from a Square sender number before.

Oo Say that again.

10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:55AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:56AM
10:57AM
10:57AM

10:57AM

Page 71

 

Veritext Legal Solutions
866 299-5127

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 23 of 27

 

 

A I'm -- I'm not aware of a policy change. I
expect welcome message to have been sent, but maybe that
changed outside of my knowledge.

Q Okay. So you're saying that should have been
sent every time somebody enrolls with a new merchant on
their Loyalty Program?

Is that what you're saying?

A Not with a new merchant, but when -- depend on
what phone number we use to send the text and the welcome
should be sent based on the sender and receiver pair.

Q Okay. Do you know if that text was sent from the
904 number?

A I do not know.

Q Do you know if that welcome message with that opt
out provision was ever sent to Mr. Aleisa?

A I would have to look at it.

Q Okay. What about Ms. Belluomini?

A Yeah. I -- I do not know.

Q Have you reviewed all the text messages to both
of these individuals?

A Only the one that was sent by loyalty.

Q Only the one that what? Sorry.

A That was sent by the loyalty system.

Q The loyalty system. Okay. So you reviewed all

the loyalty text messages to Ms. Belluomini and

10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:57AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM
10:58AM

10:58AM

Page 72

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

L7

18

13

20

21

22

23

24

25

Case 3:20-cv-00806-EMC Document 49-2 Filed 08/28/20 Page 24 of 27

 

 

Mr. Aleisa; correct?

A Correct.

Q Do you remember, apart from the one that you see
with the 844 number, any other welcome messages with the
opt out provision to Mr. Aleisa or Ms. Belluomini from the
other numbers, the 310 number and the 944 number?

A I do not know because, like I said, the welcome
message is not sent by the loyalty system.

Q Oh, who is that sent by?

A It's sent by our own internal -- there is a
service that rep- -- that encapsulate the communication
with our vendor internally. That service is responsible
for that.

Q Who is the manager of that department?

A I do not recall off the top of my head.

0 Okay. Did you inquire to see if Ms. Belluomini
had received any of these welcome Messages?

A I did not.

Q What about Mr. Aleisa with the 904 number?

A No, I did not.

Q Are they sent -- and these welcome messages, are
they sent from a different number?

A They -- no. They should be sent from the same
number. That's the whole point.

Q Right. Okay. So the welcome message comes

10:58AM

10:58AM

10:58AM

10:58AM

10:58AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

10:59AM

11:00AM

11:00AM

11:00AM

Page 73

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 25 of 27

 

 

dir- -- like the way it's written, the one from the 844
number, is written as if it's written from Square to
Mr. Aleisa; is that fair?

A Can you repeat -- can you repeat that question,
please.

Q Sure. So the other loyalty text messages, they
are communications as if they're made from the -- the
merchant. So, for example, if you look at the first text
on the 904 number, it says:

"You just got your first star

from Samovar on Fillmore. View your

program details." And then the link.

So the communication is kind of portrayed as if
it's coming from Samovar, the merchant, whereas the one --
the text message on the right from the 844 number, the
welcome message, that is written as if it's coming from
Square?

MR. PETERSEN: Objection. Document speak for
themselves.

BY MR. KAZEROUNTI:

Q To the degree you know, Mr. Fung, is that the
intention?

A I'm not certain of the specific language design.
My understanding is that it's always, you know, Square

sending these message on behalf of the merchant.

11:00AM

11:00AM

11:00AM

11:00AM

11:00AM

11:00AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

11:01AM

Page 74

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 26 of 27

 

 

BY MR. KAZEROUNI:

Q I'm sorry. Say that again.

A It's only exact to the extent of what the
software is running that instruct the -- the -- the
display device to display.

Q I don't understand your response. Can you
rephrase it?

A The -- you're asking if the screen shots of the
video is the exact recreation. So it is exact to the
extent it represent what the software at that day would
have displayed, requested the hard to display on -- on the
screen.

Q So are you saying the data is exact but the way
that it's presented, is that also exact?

A The exact presentation cannot -- cannot be exact.

Q Okay. So paragraph 12 of your declaration, do
you stand by this statement that:

"Square has no record of plaintiff
receiving any other Loyalty Program
text messages.”

A For Plaintiff Belluomini, that's correct.

Q Do you count welcome messages as part of the
loyalty text messages?

A No. That's not a loyalty message.

0 So do you know if Ms. Belluomini received a

12:05PM

12:05PM

12:05PM

12:05PM

12:05PM

12:05PM

12:05PM

12:05PM

12:06PM

12:06PM

12:06PM

12:06PM

12:06PM

12:06PM

12:06PM

12:06PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

Page 105

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:20-cv-O00806-EMC Document 49-2 Filed 08/28/20 Page 27 of 27

 

 

welcome text message?

A I do not know.

Q Was it part of policy and procedure in May of
2017 that when somebody like Ms. Belluomini opted into the
Loyalty Program they would have received a welcome
message?

A I don't recall back then.

Q What is a pony?

A A pony, it's a small horse.

Q As far as the -- what about your declaration,
Exhibit A, there's a pony mentioned?

A I think that's what our -- our software engineers
when they -- when he was testing the software, it uses
that as his reward. So in this case, the -- the Loyalty
Program was configured so that the reward is a pony. It
can be anything that the merchant actually creates -- the
merchant actually configures.

Q So that was the -- was that the reward that
Taste Kitchen was using in 2017, was it five stars for a
pony or is it some -- sorry.

A Definitely not.

Q Okay. So that would be different; right?

A That's correct.

Q So your software engineer could not figure out

what the reward was in 2017?

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:07PM

12:08PM

12:08PM

12:08PM

12:08PM

12:08PM

12:08PM

12:08PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

12:09PM

Page 106

 

Veritext Legal Solutions
866 299-5127

 
